Exhibit 10.1(be)

AMENDMENT NUMBER FOUR
TO THE JANUARY 1, 2000 RESTATEMENT OF THE
SAUER-DANFOSS EMPLOYEES’ RETIREMENT PLAN

WHEREAS, Sauer-Danfoss (US) Company (the “Company”) sponsors the Sauer-Danfoss
Employees’ Retirement Plan (As Amended and Restated, Effective January 1, 2000
and Renamed as of May 3, 2000) (the “Plan”);

WHEREAS, the Company, pursuant to Section 16.2 of the Plan, reserved the right
to amend the Plan at any time;

WHEREAS, the Company now deems it desirable to amend the Plan; and

NOW, THEREFORE, pursuant to the authority in Section 16.2 of the Plan, the
Company hereby amends the Plan as follows in the following particulars:

1.             Effective as of January 1, 2004, by deleting Section 1.6 in its
entirety and substituting the following new Section 1.6 into the Plan as a part
thereof:

1.6.          “Considered Compensation” means, for any Plan Year, the dollar
value of specific payments made by the Employer or a Related Corporation to an
Employee with respect to such Plan Year for services rendered (including any
amounts that are excluded from the Employee’s taxable income pursuant to
Sections 125, 402(e)(3) and 132(f)(4) of the Code and pursuant to any elective
deferral pertaining to base salary made by the Employee under the Sauer-Danfoss
Inc. Deferred Compensation Plan for Selected Employees (or any successor plan
thereto) or the Sauer-Danfoss Inc. 409A Deferred Compensation Plan for Selected
Employees (or any successor plan thereto)), and is limited to the following:

(a)                                  base salary and/or wages paid (including
any short-term disability payments);

(b)                                 commissions paid under sales incentive
plans;

(c)                                  lump-sum payments made in place of an
increase in the base wage rate; and

(d)                                 payments for time not worked pursuant to
Employer policies related to the following: vacations, holidays, sick leave,
bereavement, military reserve training, jury duty and any approved educational
leave.

Considered Compensation, for any Plan Year, shall not include the following:

(i)                                     overtime pay,

(ii)                                  except as otherwise provided in this
Section 1.6, pay under any incentive pay plan;

 

--------------------------------------------------------------------------------


 

(iii)                               except as otherwise provided in this Section
1.6, payments of amounts previously deferred by the Employee under the
Sauer-Danfoss Inc. Deferred Compensation Plan for Selected Employees (or any
successor plan thereto) or the Sauer-Danfoss Inc. 409A Deferred Compensation
Plan for Selected Employees (or any successor plan thereto));

(iv)                              shift differential pay;

(v)                                 severance payments;

(vi)                              payments under any plan or arrangement which
is not generally open to participation by all Employees;

(vii)                           bonus plan payments;

(viii)                        incentive awards other than commissions paid to an
Employee under sales incentive plans;

(ix)                                matching payments by the Employer under the
Sauer-Danfoss Employee’ Savings Plan;

(x)                                   earnings credited to Employees or Employee
accounts under any savings, investment, deferred compensation or salary
reduction plan or arrangement or distributions from any such plan or
arrangement;

(xi)                                payments under any workers’ compensation
program or under any unemployment compensation program;

(xii)                             long-term disability payments and payments
made under any other employee benefit program or arrangement not otherwise
specifically included as compensation;

(xiii)                          foreign-earned income; and

(xiv)                         gain sharing payments.

Notwithstanding the foregoing, only the first $205,000 (as adjusted by the
Secretary of the Treasury for cost-of-living increases pursuant to Section
401(a)(17)(B) of the Code) of an Employee’s Considered Compensation shall be
taken into account for any purpose under the Plan.

IN WITNESS WHEREOF, the Company has authorized the execution on its behalf of
this Amendment Number Four this 31st day of December, 2004.

By: 

/s/ JAMES T. REMUS

 

James T. Remus

 

Director — Global Compensation and Benefits

 

--------------------------------------------------------------------------------